Exhibit 10.56


EXECUTION VERSION








WYNDHAM DESTINATIONS, INC.


$350,000,000 4.625% Senior Secured Notes due 2030


Purchase Agreement


December 10, 2019


J.P. Morgan Securities LLC 383 Madison Avenue
New York, New York 10179 As Representative of the
several Initial Purchasers listed in Schedule II hereto








Ladies and Gentlemen:


Wyndham Destinations, Inc., a corporation organized under the laws of Delaware
(the “Company”), proposes to issue and sell to the several Initial Purchasers
named in Schedule II hereto (the “Initial Purchasers”), for whom you (the
“Representative”) are acting as representative, the principal amount of its
4.625% Senior Secured Notes due 2030 (the “Securities”) identified in Schedule
II hereto, to be issued under an indenture (the “Base Indenture”) to be dated
the Closing Date (as defined below), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”), and a first supplemental indenture
between the Company and the Trustee to be dated the Closing Date (together with
the Base Indenture, the “Indenture”).


As of the Closing Date, the Securities will be designated by the Company in
writing (the “Secured Obligation Designation”) to the Collateral Agent (as
defined below), as “Notes”, and the obligations represented thereby as “Note
Obligations”, in each case, under that certain Security Agreement, dated as of
May 31, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement” and, together
with the Secured Obligation Designation, the “Security Documents”) among the
Company, the other grantors party thereto from time to time and Bank of America,
N.A., as collateral agent (in such capacity, the “Collateral Agent”). The
Securities will thereby be secured as of the Closing Date (and to the extent and
for so long as such obligations are required to be secured pursuant to the terms
of the Indenture) by a first priority lien (subject to Permitted Liens (as
defined in the Disclosure Package (as defined below) and the Offering
Memorandum) and other exceptions described in the Security Agreement) on the
Collateral (as defined in the Security Agreement) on a pari passu basis with the
Company’s obligations under (i) the Credit Agreement dated May 31, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among the Company, the lenders from
time to time party thereto and Bank of America, N.A., as administrative and
collateral agent, (ii) the Company’s outstanding 7.375% Notes due 2020,


1

--------------------------------------------------------------------------------




5.625% Notes due 2021, 4.25% Notes due 2022, 3.90% Notes due 2023, 5.40% Notes
due 2024, 6.35% Notes due 2025 and 5.75% Notes due 2027 and (iii) such other
obligations as may be secured on the Collateral on a pari passu basis with the
foregoing from time to time pursuant to the terms thereof.


To the extent there are no additional Initial Purchasers listed on Schedule II
other than you, the term Representative as used herein shall mean you, as
Initial Purchaser, and the term Initial Purchasers shall mean either the
singular or plural as the context requires. The use of neuter in this Agreement
shall include the feminine and masculine wherever appropriate.


The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated December 9, 2019 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (the “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the Disclosure Package and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Disclosure Package and the Offering
Memorandum shall be deemed to refer to and include the documents incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering Memorandum or the Offering Memorandum shall
be deemed to refer to and include any documents filed after such date and
incorporated by reference therein. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Preliminary Offering
Memorandum.


At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the Disclosure Package (as defined below).


1.Representations and Warranties. The Company represents and warrants to, and
agrees with, each Initial Purchaser as set forth below in this Section 1.


(a)The Preliminary Offering Memorandum, as of its date, did not, the Disclosure
Package, at the Time of Sale, did not, and at the Closing Date, will not, and
the Offering Memorandum, in the form first used by the Initial Purchasers to
confirm sales of the Securities and as of the Closing Date, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of any Initial Purchaser through the
Representative specifically for inclusion in the Preliminary Offering
Memorandum, the Disclosure Package or the Offering Memorandum (or any supplement
thereto), it being understood and agreed that the only such information
furnished by or on behalf of any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.


(b)As of the Execution Time, (i) the Disclosure Package and (ii) each electronic
road show related to the Securities, when taken together as a whole with the
Disclosure


2

--------------------------------------------------------------------------------




Package, does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from the
Disclosure Package based upon and in conformity with written information
furnished to the Company by any Initial Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.


(c)The Company (including it agents and representatives, other than the Initial
Purchasers in their capacity as such) has not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by the
Company or their agents and representatives (other than a communication referred
to in clauses (i) and (ii) below) an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) a
term sheet substantially in the form of Schedule IV hereto, and (iv) any
electronic road show or other written communications. Each such Issuer Written
Communication, did not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Written Communication based upon and
in conformity with written information furnished to the Company by any Initial
Purchaser through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 7(b) hereof.


(d)The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Offering Memorandum, will not be an “investment
company” as defined in the Investment Company Act.


(e)The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).


(f)The statements in the Disclosure Package and the Offering Memorandum under
the caption “Description of Notes,” insofar as such statements purport to
summarize certain provisions of the Indenture and the Securities, fairly
summarize such provisions in all material respects.


(g)The Company has not taken, directly or indirectly, any action designed to
constitute or that has constituted or that might reasonably be expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.


(h)Each of the Company and its Significant Subsidiaries has been duly
incorporated or formed and is validly existing in good standing under the laws
of the jurisdiction in which it is chartered or organized with full corporate
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business as


3

--------------------------------------------------------------------------------




described in the Disclosure Package and the Offering Memorandum, and is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction that requires such qualification, except to the
extent that the failure to so qualify or be in good standing, individually or in
the aggregate, would not have a material adverse effect, or would not constitute
a development involving a prospective change which would have a material adverse
effect, on the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business (a “Material
Adverse Effect”).


(i)All the outstanding shares of capital stock of the Company and each
Significant Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable. Except as otherwise set forth in the Disclosure
Package and the Offering Memorandum, all outstanding shares of capital stock of
the subsidiaries are owned by the Company, either directly or through wholly
owned subsidiaries, free and clear of any security interest, claim, lien or
encumbrance (other than any security interest, claim, lien or encumbrance
created, imposed or permitted pursuant to the terms of the Security Documents),
except as would not have a Material Adverse Effect.


(j)The Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Offering Memorandum; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Offering Memorandum; the outstanding shares of common
stock of the Company, par value $0.01 per share (the “Common Stock”), have been
duly authorized and validly issued and are fully paid and nonassessable; the
holders of outstanding shares of capital stock of the Company are not entitled
to preemptive or other rights to subscribe for the Securities; and, except as
set forth in the Disclosure Package and the Offering Memorandum, no options,
warrants or other rights to purchase, agreements or other obligations to issue,
or rights to convert any obligations into or exchange any securities for, shares
of capital stock of or ownership interests in the Company are outstanding.


(k)This Agreement has been duly authorized, executed and delivered by the
Company; the Indenture has been duly authorized by the Company and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company, will constitute a valid and legally binding instrument
enforceable against the Company in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity); and the Securities have been
duly authorized, and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers, will have been duly executed and delivered by the Company, will be
fully paid and nonassessable, and will constitute valid and legally binding
obligations of the Company entitled to the benefits of the Indenture (subject,
as to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity).


(l)The Company has all requisite corporate or similar power and authority to
execute, deliver and perform its obligations under each Security Document. At or
prior to the Closing Date, each of the Security Documents will have been duly
authorized by the Company and, when executed and delivered by the Company, each
of the Security Documents will constitute a valid and legally binding agreement
of the Company,


4

--------------------------------------------------------------------------------




enforceable against the Company in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity). The Secured Obligation
Designation, when executed and delivered in connection with the sale of the
Securities, and the Security Agreement will create in favor of the Collateral
Agent, for the benefit of itself, the Trustee and the holders of the Securities,
valid and enforceable security interests in and first priority liens (subject to
Permitted Liens (as defined in the Disclosure Package and the Offering
Memorandum) and other exceptions described in the Security Agreement) on the
Collateral, which will be perfected security interests, if applicable in the
relevant jurisdiction.


(m)No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein or in the Indenture, except (i) such as may be required
under the blue sky laws of any jurisdiction in which the Securities are offered
and sold or (ii) such as may be required to perfect the Collateral Agent’s
security interests granted pursuant to the Security Documents (including the
making or procuring of appropriate registrations, filings, endorsements,
stampings, intimation and/or the taking of other actions in accordance with
local laws and/or notifications of the Security Documents and/or the liens
created thereunder).


(n)None of the execution and delivery of this Agreement or the Indenture, the
issuance and sale of the Securities, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Significant Subsidiaries (other than any lien, charge or
encumbrance created or imposed pursuant to the Security Documents) pursuant to
(i) the charter or bylaws or comparable constituting documents of the Company or
any of its Significant Subsidiaries; (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other similar
agreement, obligation or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties, except in the case of clauses (ii) and (iii)
above, for any such conflicts, breaches, violations, liens, charges or
encumbrances as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the performance by the Company of
this Agreement or the Indenture, the issuance and sale of the Securities or the
consummation of any of the transactions contemplated herein or therein.


(o)The consolidated and combined historical financial statements and schedules
of the Company and its consolidated subsidiaries incorporated by reference in
the Disclosure Package and the Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the Company as of the dates and for the periods indicated, comply as to form
with the applicable accounting requirements of Regulation S-X, except as
otherwise stated therein, and have been prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis throughout the periods involved (except as otherwise noted therein). The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Disclosure


5

--------------------------------------------------------------------------------




Package and the Offering Memorandum fairly presents the information called for
in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto.


(p)No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the knowledge of the
Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance by the Company of this Agreement or the
Indenture, or the consummation of any of the transactions contemplated hereby or
thereby, or (ii) could reasonably be expected to have a Material Adverse Effect,
except as set forth in or contemplated in the Disclosure Package and the
Offering Memorandum (exclusive of any amendment or supplement thereto made after
the date hereof).


(q)Each of the Company and its subsidiaries owns or leases all such tangible
properties as are necessary to the conduct of its operations as presently
conducted, except as would not have a Material Adverse Effect.


(r)Neither the Company nor any of its subsidiaries is in violation or default of
(i) any provision of its charter or bylaws or comparable constituting documents;
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other similar agreement, obligation or instrument
to which it is a party or bound or to which its property is subject; or (iii)
any statute, law, rule, regulation, judgment, order or decree applicable to the
Company or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company or such subsidiary or any of its properties, as applicable,
except in the case of clauses (ii) and (iii) above for any such violation or
default that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(s)Deloitte & Touche LLP, who have certified certain financial statements of the
Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated historical financial statements and
schedules incorporated by reference in the Disclosure Package and the Offering
Memorandum, are an independent registered public accounting firm with respect to
the Company and its subsidiaries within the applicable rules and regulations of
the Public Company Accounting Oversight Board (United States) and as required by
the Act.


(t)The Company and its subsidiaries have filed all applicable tax returns that
are required to be filed or have requested extensions thereof (except in any
case in which the failure so to file would not have a Material Adverse Effect
and except as set forth in or contemplated in the Disclosure Package and the
Offering Memorandum (exclusive of any amendment or supplement thereto made after
the date hereof)) and have paid all taxes required to be paid by them and any
other tax assessment, fine or penalty levied against them, to the extent that
any of the foregoing is due and payable, except for any such tax assessment,
fine or penalty that is currently being contested in good faith or as would not
have individually or in the aggregate a Material Adverse Effect and except as
set forth in or contemplated in the Disclosure Package and the Offering
Memorandum (exclusive of any amendment or supplement thereto made after the date
hereof).




6

--------------------------------------------------------------------------------




(u)No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or to the knowledge of the Company is threatened or
imminent, except as would not have a Material Adverse Effect and except as set
forth in or contemplated in the Disclosure Package and the Offering Memorandum
(exclusive of any amendment or supplement thereto made after the date hereof).


(v)To the Company’s best knowledge, except as disclosed in the Disclosure
Package and the Offering Memorandum (exclusive of any amendment or supplement
thereto made after the date hereof), no disputes exist or, to the Company’s
knowledge, are threatened with any franchisee of the Company or any of its
subsidiaries (each a “Franchisee”) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


(w)Each Franchisee is such by virtue of being a party to a franchise contract
with either the Company or a subsidiary thereof and assuming each such contract
has been duly authorized, executed and delivered by the parties thereto, other
than the Company or a subsidiary thereof, each such contract constitutes a valid
and legally binding obligation of each party thereto, enforceable against the
Company or a subsidiary thereof in accordance with its terms, except (i) for any
one or more of such franchise contracts as would not have a Material Adverse
Effect, and (ii) to the extent that enforcement thereof may be limited by
applicable bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).


(x)The Company and each of its Significant Subsidiaries have complied and are
currently complying with the rules and regulations of the United States Federal
Trade Commission and the comparable laws, rules and regulations of each state or
state agency applicable to the franchising business of the Company and such
Significant Subsidiary in each state in which the Company or such Significant
Subsidiary is doing business, except for any non-compliance that (individually
or in the aggregate with any other such non- compliance) would not reasonably be
expected to have a Material Adverse Effect.


(y)No subsidiary of the Company is currently prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated in the Disclosure Package and
the Offering Memorandum (exclusive of any amendment or supplement thereto made
after the date hereof).


(z)The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are to the knowledge of the Company in full
force and effect; the Company and its subsidiaries are in compliance with the
terms of such policies and instruments; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and


7

--------------------------------------------------------------------------------




when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect except as set forth in or contemplated in the Disclosure
Package and the Offering Memorandum (exclusive of any amendment or supplement
thereto made after the date hereof).


(aa)     The Company and its subsidiaries possess all governmental licenses,
certificates, permits and other authorizations issued by all applicable
governmental authorities necessary to conduct their respective businesses,
except where failure to possess would not have a Material Adverse Effect, and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a Material Adverse
Effect, except as set forth in or contemplated in the Disclosure Package and the
Offering Memorandum (exclusive of any amendment or supplement thereto made after
the date hereof).


(bb)     The Company and each of its subsidiaries maintain a system of internal
accounting controls to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States and to maintain asset accountability; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and its subsidiaries are not aware of
any material weakness in their internal control over financial reporting. The
Company and its subsidiaries maintain adequate “disclosure controls and
procedures” (as such term is defined in Rule 13a-15e under the Exchange Act);
such disclosure controls and procedures are effective.


(cc)     Except as described in the Disclosure Package and the Offering
Memorandum, with respect to the stock options (the “Stock Options”) granted
pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option designated by
the Company at the time of grant as an “incentive stock option” under Section
422 of the Code so qualifies, (ii) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto, (iii) each such grant was made in accordance
with the terms of the Company Stock Plans, the Exchange Act and all other
applicable laws and regulatory rules or requirements, including the rules of the
New York Stock Exchange and any other exchange on which Company securities are
traded, (iv) the per share exercise price of each Stock Option was no less than
the fair market value of a share of Common Stock on the applicable Grant Date
and (v) each such grant was properly accounted for in accordance with generally
accepted accounting principles in the United States in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws. The Company has not knowingly granted, and there is no, nor has


8

--------------------------------------------------------------------------------




there been any, policy or practice of the Company of granting, Stock Options
prior to, or otherwise coordinating the grant of Stock Options with, the release
or other public announcement of material information regarding the Company or
its subsidiaries or their results of operations or prospects.


(dd)     The Company and its subsidiaries are (i) in compliance with any and all
applicable laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability under any Environmental
Law, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Offering Memorandum
(exclusive of any amendment or supplement thereto made after the date hereof).
Except as set forth in the Disclosure Package and the Offering Memorandum,
neither the Company nor any of its subsidiaries has been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.


(ee)     In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties); on the basis of such review, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, have a Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Offering Memorandum
(exclusive of any amendment or supplement thereto made after the date hereof).


(ff)     The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“pension plan” (as defined in Section 3(2) of ERISA) which has been established
or maintained by the Company and/or one or more of its subsidiaries, and the
trust forming part of each such plan which is intended to be qualified under
Section 401 of the Code is so qualified; each of the Company and its
subsidiaries has fulfilled its obligations, if any, under Section 515 of ERISA;
neither the Company nor any of its subsidiaries maintains or is required to
contribute to a “welfare plan” (as defined in Section 3(1) of ERISA) which
provides retiree or other post-employment welfare benefits or insurance coverage
(other than “continuation coverage” (as defined in Section 602 of ERISA)); each
pension plan and welfare plan established or maintained by the Company and/or
one or more of its subsidiaries is in compliance in all material respects with
the currently applicable provisions of ERISA; and neither the Company nor any of
its subsidiaries has incurred or could reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under Section
4062, 4063, or 4064 of ERISA, or any other liability under Title IV of ERISA.


(gg)     None of the following events has occurred or exists: (i) a failure to
fulfill the


9

--------------------------------------------------------------------------------




obligations, if any, under the minimum funding standards of Section 302 of
ERISA, and the regulations and published interpretations thereunder with respect
to a Plan, determined without regard to any waiver of such obligations or
extension of any amortization period; (ii) an audit or, to the knowledge of the
Company, investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by any of the Company or any of its
subsidiaries that could have a Material Adverse Effect; or (iii) any breach of
any contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company or any of its subsidiaries that could have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur: (i)
a material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the most recently completed
fiscal year of the Company and its subsidiaries; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Financial Accounting Standards Board ASC 715, Compensation-Retirement Benefits)
of the Company and its subsidiaries compared to the amount of such obligations
in the most recently completed fiscal year of the Company and its subsidiaries;
(iii) any event or condition giving rise to a liability under Title IV of ERISA
that could have a Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Company or any of its subsidiaries
related to their employment that could have a Material Adverse Effect. For
purposes of this paragraph, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its subsidiaries may have any liability.


(hh)     Subject to the exceptions set forth in clauses (ii) through (iv) of the
second sentence of this Section 1(hh), the Company and/or its subsidiaries own,
possess, license or have other rights to use all patents, trade and service
marks, trade names, copyrights, domain names (in each case including all
registrations and applications to register same), inventions, trade secrets,
technology and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted
or as proposed in the Preliminary Offering Memorandum and the Offering
Memorandum to be conducted (collectively, the “Company Intellectual Property”)
free and clear of all liens or other similar encumbrances (other than any lien
or encumbrance created or imposed pursuant to the terms of the Security
Documents), except as would not have a Material Adverse Effect or as set forth
in the Preliminary Offering Memorandum or the Offering Memorandum. Except as
would not have a Material Adverse Effect or as set forth in the Preliminary
Offering Memorandum or the Offering Memorandum, (i) to the knowledge of the
Company, there is no infringement or other violation by third parties of any
Company Intellectual Property owned by the Company or any of its subsidiaries;
(ii) there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by any third-party challenging the Company’s or its
subsidiaries’ rights in or to any Company Intellectual Property, and to the
knowledge of the Company, there is no reasonable basis for any such claim; (iii)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by any third-party against the Company challenging the
validity, scope or enforceability of any Company Intellectual Property owned by
the Company or the Company’s use of any Company Intellectual Property, and to
the knowledge of the Company, there is no reasonable basis for any such claim;
and (iv) there is no pending or, to the knowledge of the Company, threatened
action,


10

--------------------------------------------------------------------------------




suit, proceeding or claim by any third-party that the Company or any subsidiary
infringes or otherwise violates any Intellectual Property of any third-party,
and to the knowledge of the Company there is no reasonable basis for any such
claim.


(ii)     The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes of all jurisdictions
where the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.


(jj)     None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent or employee of the Company or any of
its subsidiaries is currently the subject of any sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), the U.S. Department of State, the United Nations Security Council
(“UNSC”), the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or the target of
Sanctions; and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity to fund or facilitate any activities of or business with any person
that, at the time of such funding, is the subject of Sanctions or in any other
manner that violates Sanctions. For the past five years, the Company and its
subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with Crimea,
Cuba, Iran, North Korea or Syria.


(kk)    On the Closing Date, the Securities will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in an automated inter-dealer quotation system; and
each of the Preliminary Offering Memorandum and the Offering Memorandum, as of
its respective date, contains or will contain all the information that, if
requested by a prospective purchaser of the Securities, would be required to be
provided to such prospective purchaser pursuant to Rule 144A(d)(4) under the
Securities Act.


(ll)     Neither the Company nor any of its affiliates (as defined in Rule
501(b) of Regulation D) has, directly or through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.


(mm)     None of the Company or any of its affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”) with respect to the Securities, and


11

--------------------------------------------------------------------------------




all such persons have complied with the offering restrictions requirement of
Regulation S.


(nn)     Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 2(b) (including Schedule V hereto) and
their compliance with their agreements set forth therein, it is not necessary,
in connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.


(oo)     There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with any applicable provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 relating to loans and Sections 302
and 906 relating to certifications.


(pp)     Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent or employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company and its subsidiaries have
instituted and maintain policies and procedures designed to ensure compliance
with the FCPA.


(qq)     The Company and its subsidiaries’ information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of the Company and its subsidiaries as currently
conducted, free and clear of all material bugs, errors, defects, Trojan horses,
time bombs, malware and other corruptants. The Company and its subsidiaries have
implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect in all material respects
their material confidential information and the integrity, continuous operation,
redundancy and security of all IT Systems and data (including all personal,
personally identifiable, sensitive, confidential or regulated data (“Personal
Data”)) used in connection with their businesses, and there have been no
material breaches, violations, outages or unauthorized uses of or accesses to
same, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and its
subsidiaries are presently in material compliance with all applicable laws or
statutes and all judgments, orders, rules and regulations of any court or
arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Personal Data and to the protection of such IT Systems and Personal Data from
unauthorized use, access,


12

--------------------------------------------------------------------------------




misappropriation or modification.


(rr)     Any certificate signed by any officer of the Company and delivered to
the Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.


2.
Purchase and Resale.



(a)Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company agrees to sell to each Initial
Purchaser, and each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at the purchase price set forth in Schedule I hereto
the principal amount of the Securities set forth opposite such Initial
Purchaser’s name in Schedule II hereto.


(b)It is understood that the Initial Purchasers intend to offer the Securities
for resale on the terms set forth in the Disclosure Package. Each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that:


(i)it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);


(ii)it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and


(iii)neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities as part of their initial offering except:


(A)
    to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or



(B)
    in accordance with the restrictions set forth in Schedule V hereto.

(c)Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 5(b) and 5(c), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Schedule V hereto), and each Initial Purchaser hereby consents to
such reliance.




13

--------------------------------------------------------------------------------




(d)The Company acknowledges and agrees that the Initial Purchasers may offer and
sell Securities to or through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement (including Schedule V hereto).


3.Delivery and Payment. Delivery of and payment for the Securities shall be made
on the closing date and at the time specified in Schedule I hereto or at such
time on such later date not more than three Business Days after the foregoing
date as the Representative shall designate, which date and time may be postponed
by agreement between the Representative and the Company or as provided in
Section 8 hereof (such date and time of delivery and payment for the Securities
being herein called the “Closing Date”). Delivery of the Securities shall be
made to the Representative for the respective accounts of the several Initial
Purchasers against payment by the several Initial Purchasers through the
Representative of the purchase price thereof to or upon the order of the Company
by wire transfer payable in same-day funds to an account specified by the
Company. Delivery of the Securities shall be made through the facilities of The
Depository Trust Company unless the Representative shall otherwise instruct.


4.
Agreements. The Company agrees with the several Initial Purchasers that:



(a)At any time prior to the completion of the initial sale of the Securities by
the Initial Purchasers, the Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.


(b)Before finalizing the Offering Memorandum or making or distributing any
amendment or supplement to the Disclosure Package or the Offering Memorandum or
filing with the Commission any document that will be incorporated by reference
therein, the Company will furnish to the Representative and counsel for the
Initial Purchasers a copy of the proposed Offering Memorandum or such amendment
or supplement or document to be incorporated by reference therein for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.


(c)The Company will arrange, if necessary, for the qualification of the
Securities for sale under the “blue sky laws” of such jurisdictions as the
Representative may reasonably request and will maintain such qualifications in
effect so long as required for the sale of the Securities; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Securities, in any jurisdiction where it is not now so
subject. The Company will promptly advise the Representative of the receipt by
the Company of any notification with respect to the suspension of the
qualification of the Securities for sale under the “blue sky laws” in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.


(d)If at any time prior to the completion of the initial offering of the
Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is


14

--------------------------------------------------------------------------------




delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.


(e)While the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company will,
during any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.


(f)The Company will not, and will not permit any of its affiliates which the
Company controls to, resell any Securities that have not been acquired by any of
them unless such Securities are separately identified by a separate CUSIP
number, if necessary.


(g)Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D) will, directly or through any agent, sell, offer for sale, solicit
offers to buy or otherwise negotiate in respect of, any security (as defined in
the Securities Act), that is or will be integrated with the sale of the
Securities in a manner that would require registration of the Securities under
the Securities Act.


(h)None of the Company or any of its affiliates or any other person acting on
its or their behalf (other than the Initial Purchasers, as to which no covenant
is given) will (i) solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any
directed selling efforts within the meaning of Regulation S with respect to the
Securities, and all such persons will comply with the offering restrictions
requirement of Regulation S.


(i)Except as described in the Disclosure Package and Offering Memorandum, the
Company will not, without the prior written consent of J.P. Morgan Securities
LLC, offer, sell, contract to sell, pledge, or otherwise dispose of (or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any affiliate
of the Company or any person in privity with the Company or any affiliate of the
Company), directly or indirectly, including the filing (or participation in the
filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, any
debt securities issued or guaranteed by the Company (other than the Securities
or commercial paper notes in the course of ordinary business) or publicly
announce an intention to effect any such transaction, until the Business Day set
forth on Schedule I hereto.




15

--------------------------------------------------------------------------------




(j)    The Company will not take, directly or indirectly, any action designed to
or that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.


(k)    The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Indenture, the issuance of the
Securities and the fees of the Trustee; (ii) the preparation, printing or
reproduction of the Preliminary Offering Memorandum, the Offering Memorandum and
each Issuer Written Communication, and each amendment or supplement to any of
them; (iii) the printing (or reproduction) and delivery (including postage, air
freight charges and charges for counting and packaging) of such copies of the
Preliminary Offering Memorandum, the Offering Memorandum and each Issuer Written
Communication, and all amendments or supplements to any of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the preparation, printing, authentication, issuance and
delivery of certificates for the Securities, including any stamp or transfer
taxes in connection with the original issuance and sale of the Securities; (v)
the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (vi) if required,
any registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (vii) if required, any filings required to
be made with the Financial Industry Regulatory Authority, Inc. (including filing
fees and the reasonable fees and expenses of counsel for the Initial Purchasers
relating to such filings); (viii) the reasonable transportation and other
expenses incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Securities; (ix) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; (x) all other costs and
expenses incident to the performance by the Company of its obligations
hereunder; (xi) fees and expenses of the Trustee and the Collateral Agent
(including fees and expenses of counsel); and (xii) the fees and expenses
incurred with respect to creating, documenting and perfecting the security
interests in the Collateral as contemplated by the Security Documents (including
the reasonable related fees and expenses of counsel to the Initial Purchasers
for all periods prior to and after the Closing Date).


(l)    The Company shall take all actions and make all filings required in
connection with the perfection and maintenance of security interests in favor of
the Collateral Agent for the benefit of the holders of the Securities in the
Collateral as and to the extent required by the Indenture and the Security
Documents.


5.Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time and the Closing Date, to the accuracy
of the statements of the Company made in any certificates pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:


(a)The Company shall have delivered, or cause to be delivered to the
Representative and the Collateral Agent the Secured Obligation Designation, in
form and substance reasonably satisfactory to the Representative and executed by
the Company and


16

--------------------------------------------------------------------------------




the Company shall make payment or arrangements for payment of all applicable
recording taxes, fees, charges, costs and expenses required for the recording of
the Security Documents and the security interests required thereby, if any.


(b)The Company shall have requested and caused Kirkland & Ellis LLP, counsel for
the Company, and in-house counsel of the Company to furnish to the
Representative their opinions, dated the Closing Date and addressed to the
Representative, in form and substance reasonably satisfactory to the
Representative. In rendering such opinions, such counsel may rely (A) as to
matters involving the application of laws of any jurisdiction other than the
jurisdiction of incorporation of the Company, the State of New York or the
federal laws of the United States, to the extent they deem proper and specify
such reliance in such opinions, upon the opinion of other counsel of good
standing whom they believe to be reliable and who are satisfactory to counsel
for the Initial Purchasers and (B) as to matters of fact, to the extent they
deem proper, on certificates of responsible officers of the Company and public
officials. References therein to the Offering Memorandum shall also include any
supplements thereto at the Closing Date.


(c)The Representative shall have received from Davis Polk & Wardwell LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Representative, with respect to the issuance and sale
of the Securities, the Indenture, the Disclosure Package, the Offering
Memorandum (together with any supplement thereto) and other related matters as
the Representative may reasonably require, and the Company shall have furnished
to such counsel such documents as they request for the purpose of enabling them
to pass upon such matters.


(d)The Company shall have furnished to the Representative a certificate of the
Company, signed by and in their capacity as such (x) the Chairman of the Board,
the President or any Senior Vice President and (y) the principal financial or
accounting officer of the Company or the Treasurer, dated the Closing Date, to
the effect that the signers of such certificate have reviewed the Disclosure
Package, the Offering Memorandum and any supplements or amendments thereto, as
well as each electronic road show used in connection with the offering of the
Securities, and this Agreement and that:


(i)the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date;


(ii)since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Offering Memorandum
(exclusive of any supplement thereto), there has been no material adverse
effect, and no development involving a prospective change which would have a
material adverse effect, on the condition (financial or otherwise), earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the
Offering Memorandum (exclusive of any supplement thereto).


(e)At the Execution Time and at the Closing Date, the Company shall have
requested and caused Deloitte & Touche LLP to furnish to the Representative
letters, dated


17

--------------------------------------------------------------------------------




respectively as of the Execution Time and as of the Closing Date, in the form
agreed with counsel for the Initial Purchasers confirming that they are
independent accountants within the meaning of the Exchange Act and the
applicable published rules and regulations thereunder. References therein to the
Offering Memorandum shall also include any supplement thereto at the date of the
letter.


(f)Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Offering Memorandum (exclusive of any supplement
thereto), as the case may be, there shall not have been (i) any change or
decrease specified in the letter or letters referred to in paragraph (e) of this
Section 5 or (ii) any change, or any development involving a prospective change,
in or affecting the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package and the Offering Memorandum
(exclusive of any amendment or supplement thereto) the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the sole judgment of the
Representative, so material and adverse as to make it impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated the
Disclosure Package and the Offering Memorandum (exclusive of supplement
thereto).


(g)Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as such term is defined by the Commission in
Section 3(a)(62) of the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.


(h)Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.


If any of the conditions specified in this Section 5 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be canceled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.


The documents required to be delivered by this Section 5 shall be delivered at
the office of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, at
450 Lexington Avenue, New York, New York 10017, on the Closing Date.


6.Reimbursement of Initial Purchasers’ Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 5 hereof is not satisfied,
because of any termination pursuant to Section 9 hereof or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company will reimburse the Initial
Purchasers severally through J.P. Morgan Securities LLC on demand for all
reasonable out-of- pocket costs and expenses (including


18

--------------------------------------------------------------------------------




reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.


7.Indemnification and Contribution.


(a)     The Company agrees to indemnify and hold harmless each Initial
Purchaser, the directors, officers, employees and agents of each Initial
Purchaser and each person who controls any Initial Purchaser within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Disclosure Package,
the Offering Memorandum or any Issuer Written Communication, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Initial Purchaser through the Representative specifically for
inclusion therein. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.


(b)    Each Initial Purchaser severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each Initial Purchaser, but only with respect to any losses, claims, damages or
liabilities that arise out of or are based upon any untrue statements or
omission made in written information relating to such Initial Purchaser
furnished to the Company by or on behalf of such Initial Purchaser through the
Representative specifically for inclusion in the documents referred to in the
foregoing indemnity. This indemnity agreement will be in addition to any
liability which any Initial Purchaser may otherwise have. The Company
acknowledges that the statements set forth (i) in the last paragraph of the
cover page regarding delivery of the Securities and, under the heading “Plan of
Distribution” (ii) the list of Initial Purchasers and their respective
participation in the sale of the Securities and (iii) the paragraph related to
stabilization, syndicate covering transactions and penalty bids in any
Preliminary Offering Memorandum and the Offering Memorandum constitute the only
information furnished in writing by or on behalf of the several Initial
Purchasers for inclusion in any Preliminary Offering Memorandum, the Disclosure
Package, the Offering Memorandum or any Issuer Written Communication.


(c)    Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying


19

--------------------------------------------------------------------------------




party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise have knowledge of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to assume the defense of any such action
and appoint counsel (including local counsel) of the indemnifying party’s choice
at the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any indemnified party.


(d)    In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 7 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Company and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and by the Initial Purchasers on the other from the
offering of the Securities; provided, however, that in no case shall any Initial
Purchaser (except as may be provided in any agreement among Initial Purchasers
relating to the offering of the Securities) be responsible for any amount in
excess of the underwriting discount or commission applicable to the Securities
purchased by such Initial Purchaser hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Initial Purchasers severally shall contribute in such proportion as is


20

--------------------------------------------------------------------------------




appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Initial Purchasers on the other
in connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations. Benefits received by the
Company shall be deemed to be equal to the total net proceeds from the offering
(before deducting expenses) received by it, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total underwriting discounts and
commissions, as provided in this Agreement. Relative fault shall be determined
by reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Company on the one hand or
the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 7, each person who controls an Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of an Initial Purchaser shall have the same rights to
contribution as such Initial Purchaser, and each person who controls the Company
within the meaning of either the Act or the Exchange Act and each officer and
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).


8.Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser or Initial Purchasers hereunder and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, the remaining Initial Purchasers shall be
obligated severally to take up and pay for (in the respective proportions which
the principal amount of Securities set forth opposite their names in Schedule II
hereto bears to the aggregate principal amount of Securities set forth opposite
the names of all the remaining Initial Purchasers) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule II hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 8, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Representative shall determine in order that the
required changes in the Offering Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Initial Purchaser of its liability, if any, to the Company and
any nondefaulting Initial Purchaser for damages occasioned by its default
hereunder.


9.Termination.


(a)     This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for


21

--------------------------------------------------------------------------------




the Securities, if at any time prior to such delivery and payment (i) trading in
the Company’s Common Stock shall have been suspended by the Commission or the
New York Stock Exchange or trading in securities generally on the New York Stock
Exchange or the Nasdaq Global Market shall have been suspended or limited or
minimum prices shall have been established on such exchange; (ii) a material
disruption in securities settlement, payment of clearance services in the United
States shall have occurred; (iii) a banking moratorium shall have been declared
either by Federal or New York State authorities or (iv) there shall have
occurred any outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war, or other calamity or crisis the effect of
which on financial markets is such as to make it, in the sole judgment of the
Representative, impractical or inadvisable to proceed with the offering, sales
or delivery of the Securities as contemplated by the Disclosure Package or the
Offering Memorandum (exclusive of any amendment or supplement thereto).


(b)     If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party, except
to the extent provided in Section 4(k) and Section 6 herein. Notwithstanding any
such termination, the provisions of Section 7 and Section 10 shall remain in
effect.


10.Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser or the Company or any of the
officers, directors, employees, agents or controlling persons referred to in
Section 7 hereof, and will survive delivery of and payment for the Securities.
The provisions of Sections 6 and 7 hereof shall survive the termination or
cancellation of this Agreement.


11.Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New York
10179, Fax: 917-464- 8186, Attention: High Yield Syndicate - 3rd Floor; or, if
sent to the Company, will be mailed, delivered or telefaxed to (973) 753-6496
and confirmed to it at 22 Sylvan Way, Parsippany, New Jersey 07054, attention of
the Legal Department.


12.Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 7 hereof, and
no other person will have any right or obligation hereunder.


13.Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.


14.Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.


15.Waiver of Jury Trial. The Company hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.




22

--------------------------------------------------------------------------------




16.No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Initial Purchasers and
any affiliate through which it may be acting, on the other, (b) the Initial
Purchasers are acting as principal and not as an agent or fiduciary of the
Company and (c) the Company’s engagement of the Initial Purchasers in connection
with the offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company agrees that
it is solely responsible for making its own judgments in connection with the
offering (irrespective of whether any of the Initial Purchasers have advised or
are currently advising the Company on related or other matters). The Company
agrees that it will not claim that the Initial Purchasers have rendered advisory
services of any nature or respect, or owe an agency, fiduciary or similar duty
to the Company, in connection with such transaction or the process leading
thereto.


17.Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.


18.Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.


19.Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.


“Act” shall mean the Securities Act of 1933, as amended and the rules and
regulations of the Commission promulgated thereunder.


“BHC Act Affiliate” shall have the meaning assigned to the term “affiliate” in,
and shall be interpreted in accordance with, 12 U.S.C. § 1841(k).


“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.


“Commission” shall mean the Securities and Exchange Commission.


“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Disclosure Package” shall mean the Preliminary Offering Memorandum, as
supplemented and amended by any written communications listed on Schedule III
hereto.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


23

--------------------------------------------------------------------------------






“Regulations S-X” shall mean Regulation S-X under the Act.


“Significant Subsidiary” shall have the meaning specified in Rule 1-02 of
Regulation S-X.


“Rule 158,” “Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule
424,” “Rule 430B” and “Rule 433” refer to such rules under the Act.


“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.


“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the Dodd-
Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.


20.
Recognition of the U.S. Special Resolution Regimes.



(a)In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.


(b)In the event that any Initial Purchaser that is a Covered Entity or a BHC Act
Affiliate of such Initial Purchaser becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.


21.
Reaffirmation.



(a)Company, on behalf of itself and each of the other Loan Parties (as defined
in the Credit Agreement), hereby reaffirms all of their respective obligations
and liabilities under the Loan Documents (as defined in the Credit Agreement) to
which such Loan Party is a party, as such obligations and liabilities have been
supplemented by the Indenture and the Secured Obligation Designation and
acknowledges and agrees that such obligations and liabilities remain in full
force and effect.


(b)Company, on behalf of itself and each of the other Loan Parties, hereby
irrevocably and unconditionally ratifies each Loan Document to which such Loan
Party is a party (as such Loan Documents are amended or supplemented to and
including the date hereof) and ratifies and reaffirms such Loan Party’s grant of
liens and security interests under the Collateral Documents (as defined in the
Credit Agreement) and confirms that the liens and security interests granted
thereunder continue to secure the Secured Obligations (as defined in the
Security Agreement), including, without limitation, any additional Secured
Obligations resulting from or incurred pursuant to the Loan Documents.




24

--------------------------------------------------------------------------------











If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Initial Purchasers.
Very truly yours, Wyndham Destinations, Inc.
By:    /s/ Joseph Hollingshead
Name: Joseph Hollingshead
Title: Senior Vice President and Treasurer


















































[Signature page to Purchase Agreement]







--------------------------------------------------------------------------------





The foregoing Agreement is hereby confirmed and accepted as of the date
specified m Schedule I hereto.






J.P. Morgan Securities LLC


By:    /s/ Ken Lang
Name: Ken Lang
Title: Managing Director






















































For itself and the other several Initial Purchasers, if any, named in Schedule
II to the foregoing Agreement.


[Signature    page to Purchase Agreement]





--------------------------------------------------------------------------------





SCHEDULE I


Purchase Agreement dated December 10, 2019 Representative: J.P. Morgan
Securities LLC Title and Purchase Prices of Securities:


Title:
4.625% Senior Secured Notes due 2030


Principal amount:
$350,000,000 of the 4.625% Senior Secured Notes due 2030


Purchase price:
98.875% of the principal amount of the 4.625% Senior Secured Notes due
2030


Closing Date, Time and Location: December 13, 2019 at 10:00 a.m. at Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, New York 10017.


Type of Offering: Non-delayed


Date referred to in Section 4(i) after which the Company may offer or sell debt
securities issued or guaranteed by the Company without the consent of J.P.
Morgan Securities LLC: the first Business Day that is at least 15 calendar days
after the Closing Date







--------------------------------------------------------------------------------





SCHEDULE II






Initial Purchaser
Principal Amount of the Securities to be Purchased
J.P. Morgan Securities
LLC......................................................................................
105,000,000


BofA Securities, Inc.
................................................................................................
42,000,000


Deutsche Bank Securities Inc.
..................................................................................
42,000,000


Barclays Capital
Inc..................................................................................................
24,500,000


Credit Suisse Securities (USA) LLC
........................................................................
24,500,000


Goldman Sachs & Co.
LLC......................................................................................
24,500,000


Wells Fargo Securities, LLC
....................................................................................
24,500,000


MUFG Securities Americas
Inc................................................................................
14,000,000


Scotia Capital (USA) Inc.
.........................................................................................
14,000,000


SunTrust Robinson Humphrey, Inc.
.........................................................................
14,000,000


Comerica Securities, Inc.
..........................................................................................
7,000,000


HSBC Securities (USA) Inc.
....................................................................................
7,000,000


U.S. Bancorp Investments, Inc.
................................................................................
7,000,000


Total..........................................................................................................................


$350,000,000










--------------------------------------------------------------------------------













SCHEDULE III


Schedule of additional written communications included in the Disclosure Package


1)
Pricing Term Sheet dated December 10, 2019 of the Company with respect to the
Securities








--------------------------------------------------------------------------------





SCHEDULE IV


Strictly Confidential
Pricing Term Sheet, dated December 10, 2019
to Preliminary Offering Memorandum dated December 9, 2019



a2019debtofferingpaimg.gif [a2019debtofferingpaimg.gif]


$350,000,000 4.625% Senior Secured Notes due 2030


This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum, dated December 9, 2019 (the “Preliminary
Offering Memorandum”). The information in this pricing term sheet supplements
the Preliminary Offering Memorandum and updates and supersedes the information
in the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.
The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. The
notes may not be offered or sold in the United States or to U.S. persons (as
defined in Regulation S) except in transactions exempt from, or not subject to,
the registration requirements of the Securities Act. Accordingly, the notes are
being offered only to (1) persons reasonably believed to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act.


Issuer:
Wyndham Destinations, Inc.
Title of Securities:
$350,000,000 4.625% Senior Secured Notes due 2030
Expected Ratings (Moody’s / S&P / Fitch):*


Ba2 (stable) / BB- (positive) / BB+ (stable)
Trade Date:
December 10, 2019
Settlement Date:
December 13, 2019 (T+3)
Principal Amount:
$350,000,000
Maturity Date:
March 1, 2030
Interest Rate:
4.625% per annum
Offering Price:
100.000% of the principal amount
Gross Proceeds to Issuer:
$350,000,000
Distribution:
Rule 144A / Regulation S (no registration rights)
Yield to Maturity:
4.625%
Spread to Benchmark Treasury:
T + 278 basis points
Benchmark Treasury:
1.75% Notes due November 15, 2029
Interest Payment Dates:
March 1 and September 1, commencing March 1, 2020
Optional Redemption Provisions:
Prior to December 1, 2029, make-whole call at any time at a discount rate of
Treasury plus 50 basis points; par call at any time on and after December 1,
2029
CUSIP / ISIN:
144A: 98310W AQ1 / US98310WAQ15






--------------------------------------------------------------------------------




 
Regulation S: U98340 AC3 / USU98340AC36
Joint Book-Running Managers:
J.P. Morgan Securities LLC BofA Securities, Inc. Deutsche Bank Securities Inc.
Barclays Capital Inc.
Credit Suisse Securities (USA) LLC Goldman Sachs & Co. LLC
Wells Fargo Securities, LLC
Co-Managers:
MUFG Securities Americas Inc. Scotia Capital (USA) Inc.
SunTrust Robinson Humphrey, Inc. Comerica Securities, Inc.
HSBC Securities (USA) Inc.
U.S. Bancorp Investments, Inc.
Use of Proceeds:
The issuer intends to use the net proceeds of this offering for general
corporate purposes, which may include the repayment of outstanding
indebtedness under its secured revolving credit facility and the payment of
related fees and expenses.

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time. Credit
ratings are subject to change depending on financial and other factors.
The issuer expects that delivery of the notes will be made to investors on or
about December 13, 2019, which will be the third business day following the
trade date (such settlement being referred to as “T+3”). Under Rule 15c6-1 under
the Securities Exchange Act of 1934, as amended, trades in the secondary market
are required to settle in two business days, unless the parties to any such
trade expressly agree otherwise.
Accordingly, purchasers who wish to trade notes prior to the second business day
immediately preceding the delivery of the notes by the initial purchasers will
be required, by virtue of the fact that the notes initially settle in T+3, to
specify an alternate settlement arrangement at the time of any such trade to
prevent a failed settlement. Purchasers of the notes who wish to trade the notes
prior to the second business day immediately preceding the date of delivery by
the initial purchasers should consult their advisors.
This communication is confidential and is for your information only and is not
intended to be used by anyone other than you. This communication does not
purport to be a complete description of these notes or the offering. Please
refer to the Preliminary Offering Memorandum, as supplemented hereby, for a
complete description.
This communication is being distributed in the United States solely to persons
reasonably believed to be “qualified institutional buyers,” as defined in Rule
144A under the Securities Act, and certain non-U.S. persons outside the United
States pursuant to Regulation S under the Securities Act.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.







--------------------------------------------------------------------------------





SCHEDULE V


Restrictions on Offers and Sales Outside the United States


In connection with offers and sales of Securities outside the United States:


(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.


(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:


(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.


(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.


(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:


The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.


(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.


Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.







--------------------------------------------------------------------------------




(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of the Offering Memorandum, any Issuer Written
Communication or any other offering or publicity material relating to the
Securities, in any country or jurisdiction where action for that purpose is
required.







